Exhibit 10.22

RETIREMENT AGREEMENT

This Retirement Agreement (the “Agreement”) is entered into by and between
Circor International, Inc. (the “Company”) and Kenneth W. Smith (“Executive”) as
of June 18, 2007.

WITNESSETH:

WHEREAS, Executive is employed by the Company as its Senior Vice President,
Chief Financial Officer and Treasurer (“CFO”);

WHEREAS, Executive and the Company have agreed that Executive will be retiring
from the Company and, consequently, his employment will end on December 31, 2007
or earlier as provided in Section 2 (the last day of Executive’s employment
shall be referred to herein as the “Retirement Date”); and

WHEREAS, in recognition of Executive’s long period of service with the Company,
Executive and the Company now desire to enter into this Agreement to set forth
the terms and conditions of the Executive’s retirement from the Company.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, Executive and Company agree as follows:

1. Continuation of Services. The Company will continue to employ Executive on an
at-will basis through the Retirement Date, and unless otherwise directed by the
Company, prior to the Retirement Date, Executive shall continue to work and
provide services to the Company on a regular full-time basis; provided, however,
that the Company may, in its discretion, reduce Executive’s duties and
responsibilities (but not his Salary (as defined below)).

2. Payments and Benefits to Executive.

(a) Salary Continuation. Executive will continue to receive his current salary
at the rate of $23,166.67 per month, less applicable deductions and withholdings
(“Salary”) on



--------------------------------------------------------------------------------

the Company’s regular payroll dates through December 31, 2007; provided,
however, that if the Company terminates Executive’s employment for cause or
Executive voluntarily terminates his employment prior to December 31, 2007
without the Company’s consent (which consent shall not be unreasonably withheld)
, the Company shall pay Executive’s Salary only through the Retirement Date. For
purposes of this Agreement, any failure of the Company to provide consent to a
Retirement Date prior to December 31, 2007 shall be deemed reasonable if, at the
time that such consent is requested, the Executive’s successor has not been
identified and commenced employment with the Company.

(b) Health Benefit Continuation. In the event Executive’s employment is
terminated by the Company other than for cause prior to December 31, 2007,
Executive will be provided with the opportunity to receive Company-paid health
benefit continuation. Specifically, if Executive elects to continue his medical
and dental insurance coverage after the Retirement Date under the law known as
COBRA, the Company shall pay a percentage of the medical and dental insurance
premiums for Executive and his dependents equal to the same percentage of such
premiums paid by the Company during the Executive’s employment from the
Retirement Date until the earlier of: (i) December 31, 2007, (ii) the date
Executive and his dependents become eligible for health or dental insurance
through another employer, or (iii) the date Executive and his dependents become
ineligible for COBRA for any reason (the “Benefit Continuation Period”).
Executive shall promptly notify the Company upon becoming eligible for health or
dental insurance from another employer or upon becoming otherwise ineligible for
COBRA. If Executive elects COBRA continuation coverage, he may continue coverage
for himself and any dependents after the end of the Benefit Continuation Period
at his own expense for the remainder of the COBRA period, to the extent he and
they remain eligible.

 

2



--------------------------------------------------------------------------------

(c) Usual Benefits. Consistent with the Company’s policy, Executive shall
continue to accrue vacation through the Retirement Date. The Company shall pay
Executive any accrued but unused vacation no later than the next regular payroll
date following the Retirement Date. In addition, the Company shall reimburse
Executive for business expenses incurred on or before the Retirement Date, in
accordance with Company’s expense reimbursement practices. Also, pursuant to the
terms of the Company’s Management Stock Purchase Plan (“MSPP”), to the extent
that Executive previously has deferred receipt of cash bonus into restricted
stock units under the MSPP and such restricted stock units have not vested as of
the Retirement Date, Executive shall receive distributions of shares and/or cash
as provided for under the retirement provisions of the MSPP. Executive shall
continue to accrue other employee benefits until the Retirement Date including
his automobile allowance and those benefits set forth in the Company’s qualified
noncontributory defined benefit pension plan, nonqualified noncontributory
defined benefit supplemental executive retirement plan and 401(k) Savings Plan
consistent with the terms of those plans. The Executive shall cease accruing
other employee benefits as of the Retirement Date, including in the Company’s
qualified noncontributory defined benefit pension plan, nonqualified
noncontributory defined benefit supplemental executive retirement plan and
401(k) Savings Plan consistent with the terms of those plans.

(d) Bonus Payment. Subject to the satisfaction of the Retirement Conditions (as
defined below) Executive shall receive a one time payment equal to the full
amount of the bonus that Executive would have received pursuant to the terms and
conditions of the Company’s 2007 management bonus plan if he were employed by
the Company on the dates such bonus is determined and paid (the “Bonus
Payment”). Executive acknowledges that the amount, if any, of the Bonus Payment
will depend on the Company’s performance for the 2007

 

3



--------------------------------------------------------------------------------

fiscal year and other criteria specified in the Company’s 2007 management bonus
plan, and the determination of the amount of the Bonus Payment shall be made in
2008 in accordance with such criteria and the Company’s customary practice. The
Bonus Payment shall be paid in such date in 2008 as all other payments are made
under the Company’s 2007 management bonus plan. Such payment, however, shall be
subject to compliance with Treasury Regulations issued pursuant to Internal
Revenue Code Section 409A, in which case, such payment shall be made as soon as
permissible under such regulations.

(e) Acceleration of Stock Options and Restricted Stock Units. Schedule A hereto
sets forth certain outstanding stock options and restricted stock unit awards
granted to Executive by the Company pursuant to the Company’s Amended and
Restated 1999 Stock Option and Incentive Plan (“Stock Option Plan”) and the
relevant award agreements related to such grants (collectively, the “Award
Agreements”). Subject to the satisfaction of the Retirement Conditions, on the
Retirement Date, the relevant sections of each of the Award Agreements governing
vesting and exercise rights upon termination shall be superseded and replaced by
the vesting and exercise terms set forth in Schedule A hereto. All other
provisions of the Award Agreements shall remain in full force and effect in
accordance with their respective terms. For purposes of this Agreement
“Retirement Conditions” shall mean, Executive: (i) fulfills his responsibilities
as CFO and associated transitional services through the Retirement Date in a
satisfactory manner as determined in good faith by the Board of Directors;
(ii) does not voluntarily terminate his employment prior to December 31, 2007
without the Company’s consent (which shall not be unreasonably withheld) ;
(iii) is not terminated by the Company for “cause” (as defined below), and
(iv) after the Retirement Date, signs and does not revoke a general release of
legal claims in a form that is acceptable to the Company. For purposes hereof,

 

4



--------------------------------------------------------------------------------

“cause” shall be defined as the occurrence of one or more of the following as
determined by the Company’s Compensation Committee in its sole and good faith
discretion: (i) the Executive is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation or embezzlement which has an
immediate and materially adverse effect on the Company or any Subsidiary;
(ii) the Executive engages in a fraudulent act to the material damage or
prejudice of the Company or any Subsidiary or in conduct or activities
materially damaging to the property, business or reputation of the Company or
any Subsidiary; (iii) any material act or omission by the Executive involving
malfeasance or negligence in the performance of the Executive’s duties to the
Company or any Subsidiary to the material detriment of the Company or any
Subsidiary, which has not been corrected by the Executive within thirty
(30) days after written notice from the Company of any such act or omission;
(iv) failure by the Executive to comply in any material respect with any written
policies or directives of the Company, which has not been corrected by the
Executive within ten (10) days after written notice from the Company of such
failure; or (v) material breach by the Executive of any non-competition,
confidentiality or similar agreements between the Executive and the Company.

3. Tax Treatment. The Company shall undertake to make deductions, withholdings
and tax reports with respect to payments and benefits under this Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports. Payments under this
Agreement shall be subject to any such deductions or withholdings. Nothing in
this Agreement shall be construed to require the Company to make any payments to
compensate Executive for any adverse tax effect associated with any payments or
benefits or for any deduction or withholding from any payment or benefit.

4. Deferral of Payments. Notwithstanding the provisions of this Agreement, the

 

5



--------------------------------------------------------------------------------

Company shall be entitled to defer payments of cash and issuance of stock to
Executive to the extent necessary in order to ensure compliance with the
Treasury Regulations issued pursuant to Internal Revenue Code Section 409A.

5. Return of Property. Executive acknowledges that all documents, records,
apparatus, equipment and other physical property which were furnished or will be
furnished to Executive in connection with his employment at the Company remain
and will remain the sole property of the Company. Executive will return to the
Company all such materials and property when requested by the Company. In any
event, Executive will return all such materials and property on or before the
Retirement Date, including, without limitation, all computer equipment, laptops,
software, keys and access cards, credit cards, cell phone, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (in the latter two cases, actual or prospective). In
the event that Executive discovers that he continues to retain any such property
after the termination of his employment, he shall return it to the Company
immediately. Executive also commits to deleting and finally purging any
duplicates of files or documents that may contain Company information from any
computer or other device that remains his property after the Retirement Date.

6. Confidentiality and Existing Restrictive Covenants. Executive shall not
disclose to any third party any information which, during his employment, he
knew, or reasonably should have known, is considered by the Company to be
confidential and/or proprietary. The foregoing obligation is in addition to, and
not in lieu of, any obligation set forth in any confidentiality or
non-disclosure agreement previously signed by Executive which terms and
conditions shall remain in full force and effect and are hereby incorporated by
reference.

 

6



--------------------------------------------------------------------------------

Similarly, the terms of any existing agreement between the Company and Executive
containing restrictive covenants (such agreements shall be collectively referred
to as “Restrictive Covenants”) shall remain in full force and effect and are
hereby incorporated by reference.

7. Non-Solicitation. During Executive’s employment and for the two-year period
immediately following the Retirement Date, Executive shall not, without the
prior written consent of the Company, directly or indirectly: (i) solicit for
employment or otherwise hire any individual who both (a) is or was an employee
or consultant of the Company within the 12-month period preceding the Retirement
Date, and (b) has not been involuntarily terminated by the Company or not
otherwise employed by the Company for at least six months; or (ii) encourage any
such employee or consultant to terminate his or her employment or consultant
relationship with the Company.

8. Nondisparagement. Executive and the Company mutually agree not to make any
disparaging statements concerning the other or any of its affiliates or current
or former officers, directors, shareholders, employees, or agents; provided that
these nondisparagement obligations shall not in any way affect the obligation of
either the Executive or representatives of the Company to testify truthfully in
any legal proceeding.

9. Future Cooperation. During his employment and thereafter, Executive agrees to
cooperate reasonably with the Company and all of its affiliates and related
entities, including its and their outside counsel, in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes Executive may have knowledge
or information. Executive further agrees to make himself available at mutually
convenient times during and outside of regular business hours as reasonably
deemed necessary by the Company’s counsel. Executive agrees to appear without
the necessity of a subpoena and

 

7



--------------------------------------------------------------------------------

to testify truthfully in any legal proceedings in which the Company calls him as
a witness. The Company agrees to pay the reasonable costs and attorney’s fees
incurred by Executive in providing such cooperation.

10. Suspension /Termination of Payments. In the event that Executive fails to
comply with any of his obligations under this Agreement including but not
limited to the provisions of the Agreement which have been incorporated by
reference and has not cured such failure within thirty days of receipt of notice
from the Company concerning such failure (to the extent that such failure
reasonably can be cured), in addition to any other legal or equitable remedies
it may have for such breach the Company shall have the right to terminate or
suspend its payments to or made on behalf of Executive under this Agreement. The
termination or suspension of such payments in the event of such breach by
Executive will not affect his continuing obligations under this Agreement.

11. Legal Representation. This Agreement is a legally binding document and his
signature will commit Executive to its terms. Executive acknowledges that he has
been advised to discuss all aspects of this Agreement with his attorney, and
that he has carefully read and fully understands all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement.

12. Absence of Reliance. In signing this Agreement, Executive is not relying
upon any promises or representations made by anyone at or on behalf of the
Company.

13. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company of any liability or any act of wrongdoing whatsoever
against Executive. The Company specifically disclaims any liability or
wrongdoing whatsoever against Executive or any other person on the part of the
Company, its affiliates, and their current and former agents, employees and
shareholders.

 

8



--------------------------------------------------------------------------------

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement or
portions of the Agreement that have been incorporated by reference) shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

16. Enforcement.

(a) Jurisdiction. Executive and the Company hereby agree that the courts of the
Commonwealth of Massachusetts shall have the exclusive jurisdiction to consider
any matters related to this Agreement, including without limitation any claim
for violation of this Agreement. With respect to any such court action,
Executive (i) submits to the jurisdiction of such courts, (ii) consents to
service of process, and (iii) waives any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction or
venue.

(b) Relief. Both parties agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by Executive of his
promises set forth in Sections 5, 6, 7, 8 or 9 or any harm to the Executive
caused by a breach by the Company of its

 

9



--------------------------------------------------------------------------------

promises set forth in Section 8, and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, if either party breaches, or
proposes to breach, any portion of his or its obligations under Sections 5, 6,
7, 8 or 9, the other party shall be entitled, in addition to all other remedies
it or he may have, to an injunction or other appropriate equitable relief to
restrain any such breach, without showing or proving any actual damage to such
party and without the necessity of posting a bond.

17. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of laws principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either Executive or the Company or the “drafter” of all or any portion
of this Agreement.

18. Entire Agreement. This Agreement, including all provisions that are
incorporated by reference, together with the existing Indemnification Agreement
between the Executive and the Company and the existing stock option and
restricted stock unit award agreements (as amended herein) (collectively, the
“Existing Agreements”), constitute the entire agreement between Executive and
the Company. This Agreement specifically supersedes any other previous
agreements or understandings between Executive and the Company including,
without limitation, the Executive Change of Control Agreement dated August 8,
2000, as amended. To the extent of any conflict between the provisions of this
Agreement and any of the Existing Agreements, the provisions of this Agreement
shall take precedence.

19. No Transfer. Executive represents that he has not assigned or transferred,
or purported to assign or transfer, to any person or entity, any Claim against
any of the Releasees or any portion thereof or interest therein.

 

10



--------------------------------------------------------------------------------

20. Binding Nature of Agreement. This Agreement shall be binding upon each of
the parties and upon the heirs, administrators, representatives, executors,
successors and assigns of each of them, and shall inure to the benefit of each
party and to the heirs, administrators, representatives, executors, successors,
and assigns of each of them.

21. Modification of Agreement. This Agreement may be amended, revoked, changed,
or modified only upon a written agreement executed by both parties. No waiver of
any provision of this Agreement will be valid unless it is in writing and signed
by the party against whom such waiver is charged.

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.

23. Definition. For purposes of this Agreement, the term “Company” shall include
the Company and its affiliated and related entities, and its and their
respective predecessors, successors and assigns.

This Agreement has been executed as a sealed instrument by Executive and the
Company.

 

EXECUTIVE    

/s/ Kenneth W. Smith

    June 18, 2007 Kenneth W. Smith     Date CIRCOR INTERNATIONAL, INC.     By:  

/s/ David A. Bloss, Sr.

    June 18, 2007 Name:   David A. Bloss, Sr.     Date Title:   Chairman & CEO  
 

 

11



--------------------------------------------------------------------------------

Schedule A

 

Award Date

  

Nature of Award

  

#Options/RSUs

  

Original

Vesting/Exercise

Date

  

Accelerated
Vesting/Exercise

Date

1/6/04

   Stock Options    2,300    1/6/08    Retirement Date

1/6/04

   Stock Options    2,300    1/6/09    Retirement Date

2/18/05

   Stock Options    2,840    2/18/08    Retirement Date

2/18/05

   Stock Options    2,840    2/18/09    Retirement Date

2/18/05

   Stock Options    2,840    2/18/10    Retirement Date

2/18/05

   RSUs    1,567    2/18/08    Retirement Date

2/27/06

   RSUs    2,805    2/27/08    Retirement Date